UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7337



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMITT LENROY ELLIS, JR., a/k/a Plucka,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CR-00-295-A,
CA-01-1889-AM)


Submitted:   May 29, 2003                   Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Owaiian Maurice Jones, LAW OFFICES OF OWAIIAN M. JONES,
Fredericksburg, Virginia, for Appellant. Kimberly Riley Pederson,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmitt Lenroy Ellis seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion.   An appeal may not be

taken from the final order in a motion under § 2255 unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).   We have independently reviewed the

record and conclude Ellis has not made the requisite showing.   See

Miller-El v. Cockrell,        U.S.      , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We deny Ellis’ motion for an evidentiary hearing.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2